DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 05/09/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The NPL reference included on the IDS does not contain a translation that provides an explanation of relevance of the content of the information. Applicant states on Page 1 of the Remarks that there is a partial translation provided on page 3 of the NPL reference. However, this is not a partial translation, it is a cited reference used in the NPL which does not qualify as a partial translation of the content of the NPL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-12, 21, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11-12, and 27-30 recites the limitation "the plant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no “a plant” ever properly introduced in the claim set, therefore it is unclear what “the plant” these claims are referring to. For examination purposes it will be interpreted that the Applicant intended to refer to “a seedling, adult plant, or harvested plant” introduced in claim 1.
Claim 21 recites the limitation "the seedling, adult plant, or harvested plant, or part thereof" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. There is no “a seedling, adult plant, or harvested plant, or part thereof” properly introduced earlier within the claim, therefore it is unclear what "the seedling, adult plant, or harvested plant, or part thereof" is referring to. For examination purposes it will be interpreted that the Applicant intended to refer to “a harvested seedling or adult plant or part thereof” from claim 21, line 2.

Claim 11 presently depends from a canceled claim 10, therefore it is unclear what claim 11 is intended to depend from. For examination purposes, it will be interpreted that Applicant intends to have claim 11 depend from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-12, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shohei (JP 2016007185 A) in view of Wargent (WO 2018037281 A1) provided on IDS and Folta (WO 2014085626 A1). All citations referring to Shohei correspond to the English translation provided.
With respect to the units of µmol/m2 found throughout the claim set, the examiner has applied the conversion formula provided by the applicant in the arguments section of the response filed 7/27/2021. Using that formula of J/m2 = (119.6 * Fluence [µmol/m2])/ wavelength [nm], the examiner calculated that:
Fluence at wavelengths 270-290 nm being 1500 – 50000 µmol/m2: plugging in 1500 for fluence [µmol/m2] and 290 nm for wavelength [nm] in the equation above results in 618 J/m2 or .618 kJ/m2 for the minimum end of the claimed range. Plugging in 50000 for fluence [µmol/m2] and 270 nm results in 22148 J/m2 or 22.15 kJ/m2 for the maximum end of the claimed range. Therefore, the converted fluence range that the prior art will be applied to is .618-22.15 kJ/m2 at the wavelength range of 270-290 nm.
Fluence at wavelengths 310-400 nm being less than 50% of the fluence at 270-290 nm of 1500 – 50000 µmol/m2, resulting in 0-25000 µmol/m2. Plugging in 25000 for fluence [µmol/m2] and 310 nm for wavelength [nm] results in 9645 J/m2 or 9.645 kJ/m2 for the maximum end of the range and 0 J/m2 at 0% of the fluence being the minimum end of the range. Therefore, the converted fluence range that the prior art will be applied to is 0-9.645 kJ/m2 at the wavelength range of 310-400 nm.
Fluence at wavelengths of 200-260 nm being less than 20% of the fluence at 270-290 nm of 1500 – 50000 µmol/m2, resulting in 0-10000 µmol/m2. Plugging in 10000 for fluence [µmol/m2] and 260 nm for wavelength [nm] results in 5980 J/m2 or 5.98 kJ/m2 for the maximum end of the range and 0 J/m2 at 0% of the fluence being the minimum end of the range. Therefore, the converted fluence range that the prior art will be applied to is 0-5.98 kJ/m2 at the wavelength range of 200-260 nm. 
Regarding claim 1, Shohei teaches a method for increasing an amount of a phenolic compound in a seedling, adult plant, or harvested plant (Paragraph [0001], method of raising seedlings, can be configured to increase phenolic compound), the method comprising: 
irradiating seedlings with ultraviolet light, wherein a fluence at wavelengths of 270 to 290 nm is 1500 to 50000 µmol/m2 (Paragraph [0010]; wavelength range 280-290 nm with fluence between .7-1.4 kJ/m2 [which fall within the converted claimed range of .618-22.15 kJ/m2]).
Shohei does not teach irradiating a fluence at wavelengths of 310 to 400 nm is less than 50% of that at wavelengths of 270 to 290 nm; and placing the seedling, adult plant, or harvested plant in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less for 12 hours or more after the irradiation.
Wargent teaches a fluence at wavelengths of 310 to 400 nm (Paragraph [0073]; UVB radiation 280-320 nm overlaps range of 310-400 nm) is less than 50% of that at wavelengths of 270 to 290 nm, (Paragraph [0073] .01-368 kJ/m2, of which .01-.7 kJ/m2 portion of the range is less than 50% of fluence at 280-290 nm taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wargent in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wargent teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 310-400 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Folta teaches further comprising placing the plant in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less (Page 9 lines 25-27; placing a whole plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness) for 12 hours or more after the irradiation (Page 5 line 32 - Page 6 line 9; 1 day - 3 days of darkness alternating with periods of light).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the photon flux density taught by Folta in order to select a range to appropriately match the plant being grown and the growth stage the plant is in. In the case that applicant disagrees with Folta teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the photon flux density range in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
If applicant disagrees that Fotla teaches the claimed time frame range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to irradiate the plants for greater than 12 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 2, the modified reference teaches the limitations of claim 1 and further Wargent teaches wherein the fluence at wavelengths of 310 to 400 nm (Paragraph [0073]; UVB radiation 280-320 nm overlaps range of 310-400) is less than 10% of that at wavelengths of 270 to 290 nm (Paragraph [0073] .01-368 kJ/m2, of which, .01-.14 kJ/m2 is within 10% of fluence range taught by Shohei above).
It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a fluence at 310-400 nm that is less than 10% of the fluence at 270-290 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 3, Shohei teaches a method for increasing an amount of a phenolic compound in a seedling, adult plant, or harvested plant (Paragraph [0001], method of raising seedlings, can be configured to increase phenolic compound), the method comprising: 
irradiating seedlings with ultraviolet light, wherein wherein a fluence at wavelengths of 270 to 290 nm is 1500 to 50000 µmol/m2 (Paragraph [0010]; wavelength range 280-290 nm with fluence between .7-1.4 kJ/m2 [which fall within the converted claimed range of .618-22.15 kJ/m2]).
Shohei does not teach irradiating a harvested plant or part thereof and a fluence at wavelengths of 300 to 400 nm is less than 50% of that at wavelengths of 270 to 290 nm; and placing the seedling, adult plant, or harvested plant in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less for 12 hours or more after the irradiation.
Wargent teaches a fluence at wavelengths of 300 to 400 nm (Paragraph [0073]; UVB radiation 280-320 nm overlaps range of 300-400 nm) is less than 50% of that at wavelengths of 270 to 290 nm (Paragraph [0073] .01-368 kJ/m2, of which .01-.7 kJ/m2 portion of the range is less than 50% of fluence at 280-290 nm taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wargent in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wargent teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 310-400 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Folta teaches further comprising placing the plant in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less (Page 9 lines 25-27; placing a whole plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness) for 12 hours or more after the irradiation (Page 5 line 32 - Page 6 line 9; 1 day - 3 days of darkness alternating with periods of light).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the photon flux density taught by Folta in order to select a range to appropriately match the plant being grown and the growth stage the plant is in. In the case that applicant disagrees with Folta teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the photon flux density range in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
If applicant disagrees that Fotla teaches the claimed time frame range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to irradiate the plants for greater than 12 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Shohei as modified above teaches wherein the ultraviolet light has a wavelength spectrum with a peak wavelength at 280 +/- 5 nm (Paragraph [0060] peak at 285 nm).
Shohei teaches the ultraviolet light having a narrow half-value width (Paragraph [0027] states a "narrow half-value width" but doesn't disclose an exact value), but does not teach the half-width being of 5 to 15 nm.
Folta teaches a half-width being of 5 to 15 nm (Page 8, lines 6-7, half-width less than 50 nm even less than 10 nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the half-width of the ultraviotlet light being between 5 to 15 nm to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Shohei as modified above teaches wherein the ultraviolet light is emitted from a LED (Paragraph [0010] using an LED light source).	
Regarding claim 9, Shohei as modified above does not teach wherein the ultraviolet light in the same place where the photosynthetic photon flux density is 10 µmol/m2/s or less.
Folta teaches wherein the ultraviolet light is irradiated to the plant in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less (Page 6 lines 3-9; irradiating a plant for a certain duration and then placing the plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the photon flux density taught by Folta in order to select a range to appropriately match the plant being grown and the growth stage the plant is in. In the case that applicant disagrees with Folta teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the photon flux density range in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 11, the modified reference teaches the limitations of claim 1 and further Folta teaches wherein the plant is placed in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less (Page 9 lines 25-27; placing a whole plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness) for 48 hours or more and less than 288 hours (Page 5 line 32 - Page 6 line 9; 2 days of darkness, 2 days of light or 3 days of darkness, 1 day of light growing pattern).
If applicant disagrees that Folta teaches the claimed time frame range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to irradiate the plants for greater than 12 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Shohei as modified above does not teach wherein the plant belongs to the family Brassicaceae, Berberidaceae, Theaceae, Fabaceae, Rutaceae, or Vitaceae.
Folta teaches wherein the plant belongs to the family Brassicaceae, Berberidaceae, Theaceae, Fabaceae, Rutaceae, or Vitaceae (Page 13, lines 28-32; rutaceae or vitaceae).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to modified taken the irradiation teachings of Shohei with the rutaceae or vitaceae plant taught by Folta as to make a simple substitution of plants in order to choose the type of plant that best matches what is desired for cultivation.
Regarding claim 24, the modified reference teaches the limitations of claim 1 and further Folta teaches wherein, after the irradiation, the seedling, adult plant or harvested plant, or part thereof, is disposed in a place where the photosynthetic photon flux density is 10 mol/m2/s or less (Page 9 lines 25-27; placing a whole plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness) for 24 hours or more (Page 5 line 32 - Page 6 line 9; 2 days of darkness, 2 days of light or 3 days of darkness, 1 day of light growing pattern).
Regarding claim 25, the modified reference teaches the limitations of claim 1 and further Folta teaches wherein, after the irradiation, the seedling, adult plant or harvested plant, or part thereof, is disposed in a place where the photosynthetic photon flux density is 10 mol/m2/s or less (Page 9 lines 25-27; placing a whole plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness) for 36 hours or more (Page 5 line 32 - Page 6 line 9; 2 days of darkness, 2 days of light or 3 days of darkness, 1 day of light growing pattern).
Regarding claim 26, the modified reference teaches the limitations of claim 1 and further Folta teaches wherein, after the irradiation, the seedling, adult plant or harvested plant, or part thereof, is disposed in a place where the photosynthetic photon flux density is 10 mol/m2/s or less (Page 9 lines 25-27; placing a whole plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness) for 48 hours or more (Page 5 line 32 - Page 6 line 9; 2 days of darkness, 2 days of light or 3 days of darkness, 1 day of light growing pattern).
Regarding claim 27, Shohei as modified above does not teach wherein the plant is an adult plant or a harvested plant.
Folta teaches the plant is an adult plant or a harvested plant (Page 3, lines 19-21; plants and plant parts).
It would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute seedlings with adult plants, in order to change the phenol content of the desired plant type and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It is noted that applicant’s specification [0029] lacks any criticality for the phase of life the plant being irradiated is in.
Regarding claim 28, Shohei as modified above teaches wherein the plant is a seedling (Paragraph [0001], method of raising seedlings).
Regarding claim 29, Shohei as modified above does not teach wherein the plant is a harvested plant.
Folta teaches wherein the plant is a harvested seedling or harvested adult plant (Page 8 lines 12-15; lighting can be applied before or after harvest).
It would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute seedlings with a harvested plant, in order to change the phenol content of the desired plant type and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It is noted that applicant’s specification [0029] lacks any criticality for the phase of life the plant being irradiated is in.
Regarding claim 30, Shohei as modified above does not teach wherein the plant is a harvested seedling or harvested adult plant.
Folta teaches wherein the plant is a harvested seedling or harvested adult plant (Page 8 lines 12-15; lighting can be applied before or after harvest).
It would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute seedlings with a harvested plant, in order to change the phenol content of the desired plant type and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It is noted that applicant’s specification [0029] lacks any criticality for the phase of life the plant being irradiated is in.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shohei (JP 2016007185 A) in view of Wargent (WO 2018037281 A1) and Folta (WO 2014085626 A1) as applied to claim 1 above, and further in view of Ohta (US 2017/0055538 A1).
Regarding claim 4, Shohei as modified above teaches wherein light at wavelengths of 270 to 290 nm is irradiated (Paragraph [0010]; wavelength range 280-290 nm).
Shohei as modified above does not teach the light being irradiated at a photon flux density of 1 to 5 µmol/m2/s.
Ohta teaches a photon flux density of 1 to 5 µmol/m2/s (Paragraph [0081]; photon flux density ranges from 0.1-10 µmol/m2/s, which covers range of 1-5) (Abstract: blue light).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the photon flux density taught by Ohta in order to select a range to appropriately match the plant being grown and the growth stage the plant is in. In the case that applicant disagrees with Ohta teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the photon flux density range in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claims 5-6, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shohei (JP 2016007185 A) in view of Wargent (WO 2018037281 A1), Folta (WO 2014085626 A1), and Wilson (US 2012/0042419 A1).
Regarding claim 5, Shoehei as modified above in claim 1 does not teach wherein a fluence at wavelengths of 200 to 260 nm is less than 20% of that at wavelengths of 270 to 290 nm.
Wilson teaches a fluence at wavelengths of 200 to 260 nm (Claim 6: UVC wavelength range 200-280 nm within range claimed) is less than 20% of that at wavelengths of 270 to 290 nm (Paragraph [0034]-[0035], suitable ranges .025-10 kJ/m2, which .025-.28 kJ/m2 portion of the range is less than 20% of the fluence range taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wilson in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wilson teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 200-260 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 6, Shoehei as modified above in claim 1 does not teach wherein a fluence at wavelengths of 200 nm or more and less than 270 is less than 10% of that at wavelengths of 270 to 290 nm.
Wilson teaches wherein a fluence at wavelengths of 200 nm or more and less than 270 nm (Claim 6: UVC wavelength range 200-280 nm within range claimed) is less than 10% of that at wavelengths of 270 to 290 nm (Paragraph [0034]-[0035], suitable ranges .025-10 kJ/m2, which .025-.14 kJ/m2 portion of the range is less than 10% of the fluence range taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wilson in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wilson teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 200-270 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 21, Shohei teaches a lighting device (Paragraph [0041] lighting device 15) for use in increasing an amount of a phenolic compound in a plant (Paragraph [0001], method of raising seedlings, can be configured to increase phenolic compound), the device comprising: 
a light source (Paragraph [0041] lighting device 15) capable of emitting light in the wavelength range of 270 to 290 nm (Paragraph [0010]; wavelength range 280-290 nm with fluence between .7-1.4 kJ/m2 [which covers converted claimed range of .618-22.15 kJ/m2]); 
and a control unit to control the light source to provide a fluence at wavelengths of 270 to 290 nm of 1500 to 50000 µmol/m2 at plant level (Paragraph [0041], lighting control device 21 to control light device which produces light; Paragraph [0010], wavelength range 280-290 nm with fluence between .7-1.4 kJ/ m2 [which covers converted claimed range of .618-22.15 kJ/m2]);
wherein the lighting device is situated in a closed space for storing the plant (Paragraph [0036]; a closed type facility such as fully controlled plant factory in a cultivation room).
Shohei does not teach irradiating a harvested seedling or adult plant or part thereof; wherein an amount of emission at wavelengths of 300 to 400 nm is less than 50% of that at wavelengths of 270 to 290 nm and an amount of emission at wavelengths of 200 nm or more and less than 270 nm is less than 10% of that at wavelengths of 270 to 290 nm; and wherein the closed space is configured to maintain a photosynthetic photon flux density of 10 µmol/m2/s or less.
Wargent teaches a fluence at wavelengths of 310 to 400 nm (Paragraph [0073]; UVB radiation 280-320 nm overlaps range of 310-400 nm) is less than 50% of that at wavelengths of 270 to 290 nm, (Paragraph [0073] .01-368 kJ/m2, of which .01-.7 kJ/m2 portion of the range is less than 50% of fluence at 280-290 nm taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wargent in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wargent teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 310-400 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Wilson teaches a fluence at wavelengths of 200 to 270 nm (Claim 6: UVC wavelength range 200-280 nm within range claimed) is less than 10% of that at wavelengths of 270 to 290 nm (Paragraph [0034]-[0035], suitable ranges .025-10 kJ/m2, which .025-.14 kJ/m2 portion of the range is less than 10% of the fluence range taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wilson in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wilson teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 200-260 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Folta teaches irradiating a harvested seedling or adult plant or part thereof (Page 8 lines 12-15; lighting can be applied before or after harvest) and placing the plant in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less (Page 9 lines 25-27; placing a whole plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the photon flux density taught by Folta in order to select a range to appropriately match the plant being grown and the growth stage the plant is in. In the case that applicant disagrees with Folta teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the photon flux density range in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute seedlings with a harvested plant, in order to change the phenol content of the desired plant type and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It is noted that applicant’s specification [0029] lacks any criticality for the phase of life the plant being irradiated is in.
Regarding claim 23, Shohei as modified above teaches wherein the closed space is in a storehouse, a container, or a refrigerator (Paragraph [0036]; a closed type facility such as fully controlled plant factory in a cultivation room).
Response to Arguments
Applicant's arguments filed 05/09/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument on Page 8 of the Remarks that Shohei does not teach or suggest the irradiation of adult plants or harvested plants is not commensurate with the scope of the claim, as the claim recites “seedling, adult plant, or harvested plant.” Shohei teaches irradiating a seedling and therefore reads on the claim limitation. 
Further, Applicant argues on Page 8 that modifying Shohei to utilize an adult plant or harvested plant would prevent the goal of preventing the onset of viral disease because it is too late in the plants life to be effective and therefore would not be obvious to modify utilizing an adult or harvested plant in Shohei. This is not found persuasive because it would still be possible to prevent viral disease in an adult plant or harvested plant as long as the plant is not already infected. The treatment could still be performed and achieve its goal of preventing viral infection in a currently not-infected adult or harvested plant.
Applicant argues on Pages 8-9 that Shohei teaches away from the plants being in a place with a PPFD of 10 µmol/m2/s or less for 12 hours or more is not found persuasive. Applicant even states in arguments that Shohei places plants in growing conditions of natural light, and natural light has day/light and night/dark phases, wherein a night/dark phase would include a PPFD of 10 µmol/m2/s. Examiner uses Folta to modify the exact time that night/dark phase would last, and it is well known in the art of plant cultivation to alter the light/dark cycles to best achieve desired growth results, therefore would be an obvious modification to one of ordinary skill in the art.
Applicant argues on Page 9 that Wargent and Wilson are directed to irradiating seeds only and would not be obvious to modify with Shohei who teaches the irradiation of seedlings. Applicant provides no reasoning for why this combination wouldn’t be obvious, as it is perfectly reasonable to apply lighting formulas/methods to different stages of plant growth to achieve the desired growth results. Therefore, this argument is not found persuasive.
Additionally, Paragraph [0029] of the Applicant’s Specification recites “The plant to be irradiated with ultraviolet light according to the invention may be at any growth stage….the plant to be irradiated is in the vegetative growth stage and in another embodiment, the plant to be irradiated is not being cultivated or after harvest…The plant may be a seedling plant or an adult plant.” Therefore, there is no criticality for the lighting method as claimed to be used only on a singular, particular growth stage as the specification itself says this lighting method can be used on a plant at any growth stage. Since there is no criticality for the limitation of the plant being only a seedling, adult plant, or harvested crop only, it would have been obvious for one having ordinary skill in the art to reasonably modify the references Shohei, Wargent, Folta, and Wilson with the teaching of irradiating seedlings, adult plants, or harvested plants and would be appropriate to read on the claim limitations as applied in the rejection above.
Applicant’s argument only Page 10 of the Remarks that Ohta and Folta disclose wavelengths outside of the claimed range of 270-290 nm and also outside of the wavelength range taught by Shohei and, therefore, would not be obvious to combine is not found persuasive because the Examiner does not use either of these references to teach the wavelength range. The Examiner relies on Ohta and Folta to teach the photon flux density which is a completely separate element of lighting than the wavelength. 
Applicant’s argument on Page 10 of the Remarks that Ohta is intended to preserve harvested plants and Folta is intended to modulate various plant or plant part characteristics in stark contrast to Shohei intended to prevent onset of viral diseases and therefore would not be obvious to combine is not found persuasive. Adjusting wavelengths, PPFD, light/dark cycles, etc. to best achieve the desired outcome of plant growth/health is known in the art to do. The intended uses of the references does not negate the fact that they are all plant irradiating formulas/methods that can all be reasonably combined, as the Examiner does in the rejection above, to read on the present claim limitations.
Applicant’s arguments with respect to the reference Kaprinski have been considered but are moot because the new ground of rejection does not rely on the Kaprinaki reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis (US 3824736 A) and Ravich (US 3063195 A). The references listed relate to plant growing method that includes a night/dark cycle which directly relates to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619